Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 8/23/2022.  Claims 1-8 and 21-32 are currently pending within this application.

Allowable Subject Matter
2.	Claims 1-8 and 21-32 are allowed.

3.	The following is an Examiner’s statement for the reasons of allowance:

4.	Independent claims 1, 21, and 29 are directed towards a method, CRM, and system that include/perform the operations of at least “retrieving, for a target entity, target static feature data describing an attribute of the target entity having a value independent of time and target time-series feature data describing an input metric that is related to a target metric; selecting a set of comparative entities based on a comparison of the target static feature data to comparative static feature data of the set of comparative entities; normalizing the target time-series feature data based on a normalization scale computed from comparative time-series feature data for the selected set of comparative entities; generating input data by concatenating the target static feature data, the normalized target time-series feature data, and time-specific feature data identifying a specific time or event with respect to a calendar; accessing a key-value memory network having (a) a key matrix with key vectors that are learned from training static feature data and training time-series feature data and (b) a value matrix with value vectors representing time-series trends; generating predicted time-series data for the target metric of the target entity by applying the key-value memory network to the input data, wherein the predicted time-series data is usable by a host computing system for modifying one or more features of an interactive computing environment operated by the host computing system”. 
	The cited and considered prior art, specifically Bengtsson (US PGPub 2021/0401392) that discloses obtaining a plurality of positron emission tomography (PET) scans and a plurality of computerized tomography (CT) or magnetic resonance imaging (MRI) scans for a subject; preprocessing the PET scans and the CT or MRI scans to generate a first subset of standardized images for a first plane or region of the subject and a second subset of standardized images for a second plane or region of the subject, wherein the first subset of standardized images and the second subset of standardized images incorporate information from the PET scans and the CT or MRI scans; generating a first two-dimensional segmentation mask, using a first two-dimensional segmentation model implemented as part of a convolutional neural network architecture that takes as input the first subset of standardized images, wherein the first two-dimensional segmentation model uses a first residual block comprising a first layer that: (i) feeds directly into a subsequent layer, and (ii) uses a skip connection to feed directly into a layer that is multiple layers away from the first layer; generating a second two-dimensional segmentation mask, using a second two-dimensional segmentation model implemented as part of the convolutional neural network architecture that takes as input the second subset of standardized images, wherein the second two-dimensional segmentation model uses a second residual block comprising a second layer that: (i) feeds directly into a subsequent layer, and (ii) uses a skip connection to feed directly into a layer that is multiple layers away from the second layer; and generating a final imaged mask by combining information from the first two-dimensional segmentation mask and the second two-dimensional segmentation mask, 
	And Neumann (US PGPub 2021/0241091) that discloses a computing device designed and configured to: receive at least a biological extraction and an item descriptor from a user; generate, using a classification algorithm and a plurality of past extractions, a user classifier matching user data to user sets; identify, using the classifier and the element user data, a user set identifier matching the user; produce a selection guidance using the user set identifier and the item category identifier; and provide the selection guidance to the user, 
	And Nitsch (US PGPub 2021/0174133) that discloses a provision of measuring data from a sensor for a feature extraction unit, wherein the method comprises extraction of modality-independent features from the measuring data, wherein the modality-independent features are independent of a sensor modality of the sensor, so that a conclusion to the sensor modality of the sensor is not possible from the modality-independent features, 
	And Omari (US PGPub 2020/0410751) that discloses obtaining, by a computing system, information describing a static map of a geographic location, wherein the static map is determined based at least in part on a plurality of three-dimensional representations of the geographic location captured by one or more sensors of one or more of vehicles; generating, by the computing system, at least one training example that includes visual features and a corresponding label based on an unsupervised process for generating training examples, wherein the visual features are extracted based on the static map and at least one three-dimensional representation of the geographic location; and training, by the computing system, at least one machine learning model to distinguish between static objects and non-static objects in visual data based on the at least one training example, wherein the at least one machine learning model is trained based on an unsupervised learning process, 	
	And Zhang (US Patent 10846870) that discloses extracting, using an encoder of a neural network by the at least one computing device, a plurality of feature maps corresponding to a plurality of resolutions, respectively, from training digital images; generating, using a decoder of the neural network by the at least one computing device, at least one candidate feature map by sequentially performing a plurality of up-sampling operations to at least one said feature map output by the encoder, in which, a result of each respective said up-sampling operation of the decoder is combined with a respective said feature map having a corresponding said resolution from the encoder of the neural network; generating, by the at least one computing device, a candidate segmentation map from the at least one candidate feature map using a segmentation module of the neural network; generating, by the at least one computing device, a candidate depth map from the at least one candidate feature map using a depth module of the neural network; and jointly training, by the at least one computing device, the segmentation module and the depth module of the neural network using a loss function based on the candidate segmentation map, the candidate depth map, a respective ground truth segmentation map, and a respective ground truth depth map, 
	And Liu (US PGPub 2019/0220746) that discloses acquiring a first training input image and a second training input image; inputting the first training input image to the neural network; performing a style transfer process on the first training input image by using the neural network, so as to obtain a training output image; based on the first training input image, the second training input image and the training output image, calculating a loss value of parameters of the neural network through a loss function; and modifying the parameters of the neural network according to the loss value, in a case where the loss function satisfies a predetermined condition, obtaining a trained neural network, and in a case where the loss function does not satisfy the predetermined condition, continuing to input the first training input image and the second training input image so as to repeatedly perform the above training process, wherein the loss function comprises a weight-bias-ratio loss function,
	And Chertok (US PGPub 2016/0300121) that discloses applying a trained neural network on said input image; selecting a plurality of feature maps of an output of at least one selected layer of said trained neural network according to values attributed to said plurality of feature maps by said trained neural network; for each of said plurality of feature maps, determining a location corresponding thereto in an image space of said input image; defining a plurality of interest points of said input image, based on said locations corresponding to said plurality of feature maps; representing said input image as a graph according to said plurality of interest points and according to geometric relations between interest points of said plurality of interest points; and employing said graph for performing a visual task, wherein said graph comprises a plurality of vertices and edges; and wherein said graph maintains data respective of said geometric relations between interest points,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 1 is allowed.
	Claims 2-8 are allowed for being dependent upon claim 1. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664